Case 4:18-cv-00442-ALM-CMC Document 196 Filed 08/27/20 Page 1 of 2 PageID #: 9625




                                 United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

  ED BUTOWSKY,                                         §
           Plaintiff,                                  §
                                                       §
  V.                                                   §       Civil Action No. 4:18CV442
                                                       §       Judge Mazzant/Magistrate Judge Craven
  DAVID FOLKENFLIK, ET AL.,                            §
            Defendants.                                §


                                                      ORDER


          The above-referenced cause of action was referred to the undersigned United States

  Magistrate Judge for pre-trial purposes in accordance with 28 U.S.C. § 636. The following motion

  is before the Court:

          Plaintiff Edward Butowsky’s Motion for Extension (Docket Entry # 186).

  On August 12, 2020, Plaintiff Edward Butowsky (“Plaintiff”) filed his motion for extension, seeking

  a two-week extension of the August 12, 2020 deadlines set forth in the Court’s August 5, 2020

  Order. Plaintiff requests the Court extend the deadline for his discovery responses from August 12,

  2020 to August 26, 2020, which was eight days after his scheduled hip replacement surgery. Docket

  Entry # 186 at p. 2.

          Defendants did not file a response in opposition to the motion within the time prescribed by

  the Local Rules.1 The Court has reviewed the motion and finds the request reasonable. Considering

  the time the motion has been pending, the Court is of the opinion the motion should be granted, as

  modified herein. Accordingly, it is


          1
             Pursuant to Local Rule CV-7, a party has fourteen days (twenty-one days for summary judgment motions) in
  which to file a response to a motion, after which the Court will consider the submitted motion for decision.
 .
Case 4:18-cv-00442-ALM-CMC Document 196 Filed 08/27/20 Page 2 of 2 PageID #: 9626



         ORDERED that Plaintiff Edward Butowsky’s Motion for Extension (Docket Entry # 186)

  is GRANTED as modified. It is

         ORDERED that the deadline for Plaintiff’s discovery responses is extended from August

  12, 2020 to August 31, 2020.

         IT IS SO ORDERED.

        SIGNED this 27th day of August, 2020.




                                                   ____________________________________
                                                   CAROLINE M. CRAVEN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
